EXHIBIT 10.1

LOGO [g71065image.jpg]

Rule 10b5-1 Trading Plan

John D. Held (“Seller”) adopts this Trading Plan dated March 17, 2006 (the
“Trading Plan”) with respect to the “Stock” (defined below) with UBS Financial
Services Inc. for the purpose of establishing a trading plan that complies with
Rule 10b5-1(c)(1) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

Seller and UBS Financial Services Inc. agree as follows:

 

1. Specific Plan of Sale. UBS Financial Services Inc., acting as agent, agrees
to effect sales of Stock on behalf of Seller in accordance with the specific
instructions set forth in Exhibit A (the “Sales Instructions”). The term “Stock”
means the common stock, par value $0.01 per share, of Omega Protein Corporation
(“Issuer”) (symbol: OME), including Stock that Seller has the right to acquire
under the outstanding stock options issued by Issuer listed on Exhibit D (the
“Options”), and includes any class or series of common stock of Issuer into
which the Stock is converted whether pursuant to a reclassification,
reorganization, reincorporation or similar event.

 

2. Fees/Commissions. Seller shall pay UBS Financial Services Inc. $0.05 per
share of Stock sold; with such amounts to be deducted by UBS Financial Services
Inc. from the proceeds of sales under this Trading Plan.

 

3. Seller’s Representations and Warranties. Seller represents and warrants that:

 

  (a) Seller is not aware of any material nonpublic information concerning
Issuer or any securities of Issuer;

 

  (b) Seller is entering into this Trading Plan in good faith and not as part of
a plan or scheme to evade the prohibitions of Rule 10b5-1;

 

  (c) Seller has informed Issuer of this Trading Plan and has furnished Issuer
with a copy, and Seller has determined that this Trading Plan is consistent with
Issuer’s insider trading policy;

 

  (d) Seller has disclosed to UBS Financial Services Inc. any agreements that
Seller is currently party to, or within the past 60 days, has been party to,
with another broker, dealer or financial institution (each, a “Financial
Institution”) entered into for the purpose of establishing a trading plan that
complies with Rule 10b5-1;

 

  (e) Seller is not subject to any legal, regulatory or contractual restriction
or undertaking that would prevent UBS Financial Services Inc. from conducting
sales in accordance with this Trading Plan;

 

  (f) the Stock to be sold under this Trading Plan is owned free and clear by
Seller and is not subject to any liens, security interests or other encumbrances
or limitations on dispositions, other than those imposed by Rule 144 or
Rule 145, if applicable;

 

  (g) Seller has had an opportunity to consult with Seller’s own advisors as to
the legal, tax, financial and other aspects of this Trading Plan, including this
Trading Plan’s compliance with Rule 10b5-1 and applicable state law. Seller has
not received or relied on any representations from UBS Financial Services Inc.
concerning this Trading Plan’s compliance with Rule 10b5-1.

 

4. Agreements by Seller. Seller acknowledges and agrees to the following
provisions:

 

  (a) Brokerage Account. Seller shall open a sole-purpose UBS Financial Services
Inc. brokerage account prior to the execution of sales under this Trading Plan
in the name of and for the benefit of Seller (the “Plan Account”).

 

  (b) Delivery of Stock. Seller shall deliver all shares of Stock to be sold
pursuant to this Trading Plan into the Plan Account prior to the commencement of
any sales under this Trading Plan.

 

  (c) Hedging Transactions. While this Trading Plan is in effect, Seller shall
comply with the prohibition set forth in Rule 10b5-1(c)(1)(i)(C) against
entering into or altering a corresponding or hedging transaction or position
with respect to the Stock.



--------------------------------------------------------------------------------

  (d) Notice to UBS Financial Services Inc.. Seller shall notify UBS Financial
Services Inc. to terminate or suspend sales, as appropriate, as soon as
practicable upon the occurrence of any of the events contemplated in
paragraph 7(a) or (b) or paragraph 8(c).

 

  (e) Communications. Seller shall not, directly or indirectly, communicate any
material nonpublic information relating to the Stock or Issuer to any employee
of the UBS Financial Services Inc. 10b5-1 Group or any UBS Financial Services
Inc. Financial Advisor.

 

  (f) Compliance with Applicable Laws and Required Exchange Act Filings. Seller
shall comply with all applicable laws, rules and regulations, and Seller shall
make all filings required under Sections 13 and 16 of the Exchange Act in a
timely manner.

 

  (g) No Influence. Seller does not have, and shall not attempt to exercise, any
influence over how, when or whether to effect sales of Stock pursuant to this
Trading Plan.

 

  (h) Stock Non-Marginable. The Stock is not marginable and may not be used by
Seller as collateral for any purpose.

 

  (i) Execution, Average Pricing and Pro Rata Allocation of Sales. UBS Financial
Services Inc. may sell Stock on any national securities exchange, in the
over-the-counter market, on an automated trading system or otherwise. UBS
Financial Services Inc. or one of its affiliates may make a market in the Stock
and may act as principal in executing sales under the Trading Plan. To the
extent that UBS Financial Services Inc. administers other trading plans relating
to Issuer’s securities, UBS Financial Services Inc. may aggregate orders for
Seller with orders under other sellers’ trading plans for execution in a block
and allocate each execution on a pro rata basis to each seller. In the event of
partial execution of block orders, UBS Financial Services Inc. shall allocate
the proceeds of all Stock actually sold on a particular day pursuant to all
Rule 10b5-1 trading plans concerning Issuer’s securities that UBS Financial
Services Inc. manages pro rata based on the ratio of (x) the number of shares to
be sold pursuant to the order instructions of each Trading Plan to (y) the total
number of shares to be sold under all Trading Plans having the same type of
order instructions.

 

  (j) Exclusivity. Until this Trading Plan has been terminated, Seller shall not
enter into any agreement with, give any instructions to, or adopt a plan for
trading with another Financial Institution with respect to purchase or sale of
the Stock or the Options for the purpose of establishing a trading plan that
complies with Rule 10b5-1.

 

  (k) Acknowledgment of Relief from Obligation to Effect Sales. UBS Financial
Services Inc. shall be relieved of its obligation to sell Stock as otherwise
required by paragraph 1 above at any time when:

 

  (i) UBS Financial Services Inc. has determined that (A) it is prohibited from
doing so by a legal, contractual or regulatory restriction applicable to it or
its affiliates or to Seller or Seller’s affiliates; or (B) a material adverse
change in the financial markets, in the market activity in the Stock or in the
internal systems of UBS Financial Services Inc. or one of its affiliates, an
outbreak or escalation of hostilities or other crisis or calamity has occurred
(in each case, the effect of which is such as to make it, in the sole judgment
of UBS Financial Services Inc., impracticable for UBS Financial Services Inc. to
sell Stock); or (C) a trading suspension with respect to the Stock by the
Securities and Exchange Commission or the Principal U.S. Market (defined in
Exhibit A) or a delisting of the Stock or a banking moratorium has occurred; if
UBS Financial Services Inc. cannot effect a sale for any of such reasons, UBS
Financial Services Inc. shall effect such sale as promptly as practical after
the cessation or termination of such cause, subject to the restrictions set
forth in paragraph 1 of Exhibit A;

 

  (ii) This Trading Plan is suspended in accordance with paragraph 7 below;

 

  (iii) This Trading Plan is terminated in accordance with paragraph 8 below;

 

5. Rule 144 and Rule 145. With respect to sales of Stock subject to Rule 144 or
Rule 145, Seller and UBS Financial Services Inc. agree to comply with the
following provisions:

 

  (a) Agreements by Seller Regarding Rule 144 and Rule 145.

 

  (i) Seller agrees not to take, and agrees to cause any person or entity with
which Seller would be required to aggregate sales of Stock pursuant to
Rule 144(a)(2) or (e) not to take, any action that would cause the sales
hereunder not to meet all applicable requirements of Rule 144 or Rule 145.



--------------------------------------------------------------------------------

  (ii) Seller agrees to complete, execute and deliver to UBS Financial Services
Inc. Forms 144 for sales to be effected under the Trading Plan at such times and
in such numbers as UBS Financial Services Inc. shall request. Seller hereby
grants UBS Financial Services Inc. a power of attorney to complete and file on
behalf of Seller any required Forms 144. The remarks section of each Form 144
filed shall include a statement to the effect that the shares covered by the
Form 144 are being sold pursuant to a Rule 10b5-1 trading plan dated as of the
date hereof, and the representation regarding the seller’s knowledge of material
nonpublic information speaks as of that plan adoption date.

 

  (iii) Seller agrees to complete, execute and deliver to UBS Financial Services
Inc. Rule 144 Seller’s Representation Letters (in the form attached as
Exhibit C) for sales to be effected under the Trading Plan at such times and in
such numbers as UBS Financial Services Inc. shall request.

 

  (b) Agreements by UBS Financial Services Inc. Regarding Rule 144 and Rule 145.

 

  (i) UBS Financial Services Inc. agrees to conduct all sales pursuant to the
Trading Plan in accordance with the manner of sale requirement of Rule 144. UBS
Financial Services Inc. shall not effect any sales that it knows would exceed
the then-applicable volume limitation under Rule 144.

 

  (ii) UBS Financial Services Inc. agrees to file such Forms 144 furnished by
Seller pursuant to paragraph 5(a)(ii) on behalf of Seller as required by
applicable law. UBS Financial Services Inc. shall make one Form 144 filing at
the beginning of each three-month period, commencing upon the first Sale Day
under the Trading Plan.

 

  (iii) UBS Financial Services Inc. agrees to submit such Rule 144 Seller’s
Representation Letters furnished by Seller pursuant to paragraph 5(a)(iii) on
behalf of Seller as required by Issuer’s transfer agent.

 

  (iv) Seller shall make and shall be solely responsible for all filings
required under Sections 13(d) and 16 of the Exchange Act in connection with
sales of Stock pursuant to the Trading Plan, and Seller acknowledges that UBS
Financial Services Inc. shall not make any such filings and shall have no
liability to Seller in connection with or related to any such filings.

 

6. Options. Seller and UBS Financial Services Inc. agree to the provisions
regarding the exercise of Options contained in Exhibit D.

 

7. Suspension. Sales under this Trading Plan shall be suspended as follows:

 

  (a) Promptly after the date on which UBS Financial Services Inc. receives
notice from Seller or Issuer of legal, contractual or regulatory restrictions
applicable to Seller or Seller’s affiliates that would prevent UBS Financial
Services Inc. from selling Stock under this Trading Plan (such notice merely
stating that there is a restriction applicable to Seller without specifying the
reasons for the restriction), including a restriction based on Seller’s
awareness of material nonpublic information in connection with a tender offer
for Issuer’s securities (transactions on the basis of which Rule 14e-3 of the
Exchange Act could be violated).

 

  (b) In the event of a Qualifying Securities Offering, promptly after the date
on which UBS Financial Services Inc. receives notice from Issuer or Seller of
the Suspension Date until UBS Financial Services Inc. receives notice from
Issuer or Seller of the Resumption Date; provided, however, that (i) Seller
certifies that Seller has no control over the Suspension Date or the Resumption
Date, and (ii) if Seller is unable to make such certification then this
paragraph shall result in a termination of the Trading Plan, rather than
suspension.

“Qualifying Securities Offering” means any offering of securities of Issuer for
cash in which the lead underwriter, lead manager, initial purchaser, placement
agent or other entity performing a similar function (each, an “Underwriter”)
requires Seller to agree to restrict Seller’s ability to effect Sales pursuant
to this Trading Plan.

“Suspension Date” means the date on which a preliminary prospectus, offering
memorandum, offering circular or other disclosure document (each, a “Preliminary
Offering Document”) is first



--------------------------------------------------------------------------------

used to market securities of Issuer by the Underwriter, or if a Preliminary
Offering Document is not used, the date on which the underwriting agreement,
purchase agreement, placement agent agreement or similar agreement (each, an
“Underwriting Agreement”) is entered into by the Underwriter and Issuer.

“Resumption Date” means the day immediately following the expiration of the time
period during which Seller was restricted from effecting Sales pursuant to this
Trading Plan in accordance with the Underwriting Agreement.

 

  (c) In the event that the UBS Financial Services Inc. 10b5-1 Group becomes
aware of material nonpublic information concerning Issuer or the Stock, UBS
Financial Services Inc. may be required by applicable law or, in its sole
discretion, find it advisable, to suspend sales under this Trading Plan. In such
case, UBS Financial Services Inc. shall promptly notify Seller of the suspension
of sales under this Trading Plan.

 

8. Termination. This Trading Plan will terminate on the earliest to occur of the
following (the “Plan Sales Period”):

 

  (a) at the close of trading on March 15, 2008;

 

  (b) promptly after the date on which UBS Financial Services Inc. receives
notice from Seller of the termination of this Trading Plan, in which case,
Seller agrees to notify the Issuer promptly of such termination;

 

  (c) upon the reasonable determination by UBS Financial Services Inc., or
promptly after the reasonable determination by Seller and notice to UBS
Financial Services Inc., that this Trading Plan does not comply with
Rule 10b5-1;

 

  (d) promptly after the date UBS Financial Services Inc. is notified of the
death of Seller;

 

  (e) immediately in the event that Seller fails to deliver any Stock pursuant
to paragraph 4(b) or fails to satisfy the delivery requirements with respect to
Options set forth in Exhibit D; or

 

  (f) the date that the aggregate number of shares of Stock sold pursuant to
this Trading Plan reaches 128,600 shares.

 

9. Indemnification; Limitation of Liability.

 

  (a) Indemnification.

 

  (i) Seller agrees to indemnify and hold harmless UBS Financial Services Inc.
and its directors, officers, employees and affiliates from and against all
claims, losses, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) (collectively, “Losses”) arising out of
or attributable to (A) UBS Financial Services Inc.’s actions taken or not taken
in compliance with this Trading Plan, (B) any breach by Seller of this Trading
Plan (including Seller’s representations and warranties hereunder), or (C) any
violation by Seller of applicable laws or regulations. This indemnification
shall survive termination of this Trading Plan.

 

  (ii) UBS Financial Services Inc. agrees to indemnify and hold harmless Seller
from and against all Losses arising out of or attributable to the gross
negligence or willful misconduct of UBS Financial Services Inc. in connection
with this Trading Plan.



--------------------------------------------------------------------------------

  (b) Limitation of Liability.

 

  (i) Notwithstanding any other provision hereof, UBS Financial Services Inc.
shall not be liable to Seller, and Seller shall not be liable to UBS Financial
Services Inc., for: (A) special, indirect, punitive, exemplary or consequential
damages, or incidental losses or damages of any kind, even if advised of the
possibility of such losses or damages or if such losses or damages could have
been reasonably foreseen; or (B) any failure to perform or to cease performance
or any delay in performance that results from a cause or circumstance that is
beyond its reasonable control, including, but not limited to, failure of
electronic or mechanical equipment, strikes, failure of common carrier or
utility systems, severe weather, market disruptions or other causes commonly
known as “acts of God”.

 

  (ii) Notwithstanding any other provision hereof, UBS Financial Services Inc.
shall not be liable to Seller for (A) the exercise of discretionary authority or
discretionary control under this Trading Plan, if any, or (B) any failure to
effect a sale required by paragraph 1, except for failures to effect sales as a
result of the gross negligence or willful misconduct of UBS Financial Services
Inc.

 

10. Agreement to Arbitrate. Any dispute between Seller and UBS Financial
Services Inc. arising out of, relating to or in connection with this Trading
Plan or any transaction relating to this Trading Plan shall be determined only
by arbitration as provided in the UBS Financial Services Inc. brokerage account
agreement referred to in paragraph 4(a).

 

11. Notices.

 

  (a) All notices to UBS Financial Services Inc. under this Trading Plan shall
be provided in writing to the Executive Services Group of UBS Financial Services
Inc. by facsimile at fax number 615-332-6809.

 

  (b) All notices to Seller under this Trading Plan shall be given to John D.
Held by telephone at telephone number 713-940-6116, by facsimile at fax number
713-940-6122 or by certified mail to the address below:

 

   2101 City West Blvd.          Building 3 Suite 500          Houston, Texas
77042      

 

  (c) Seller hereby instructs and authorizes UBS Financial Services Inc. to send
duplicate copies of all confirmations of trades made under this Trading Plan to
the Issuer at the following address:

 

   Jude Brinkman          Omega Protein Corporation          2101 City West
Blvd.          Building 3 Suite 500          Houston, Texas 77042      

 

  (d) UBS Financial Services Inc. will provide notification of all sales of
Stock and exercise of Options under this Trading Plan to Seller and to Issuer by
e-mail at the below addresses by 6 p.m. (ET) on the date of execution on a best
efforts basis, with a final report by 12 p.m. (ET) on the following business
day. Seller and Issuer agree to notify UBS Financial Services Inc. in writing of
any changes to the contact information provided.

 

       johndheld@msn.com              jbrinkman@omegaproteininc.com      

 

12. Amendments and Modifications. This Trading Plan and the Exhibits hereto may
be amended by Seller only upon the written consent of UBS Financial Services
Inc. and receipt by UBS Financial Services Inc. of the following documents, each
dated as of the date of such amendment:

 

  (a) a certificate signed by Seller, certifying that the representations and
warranties of Seller contained in this Trading Plan are true at and as of the
date of such certificate as if made at and as of such date; and



--------------------------------------------------------------------------------

  (b) an issuer certificate completed by Issuer substantially in the form of
Exhibit B.

 

13. Inconsistency with Law. If any provision of this Trading Plan is or becomes
inconsistent with any applicable present or future law, rule or regulation, that
provision will be deemed modified or, if necessary, rescinded in order to comply
with the relevant law, rule or regulation. All other provisions of this Trading
Plan will continue and remain in full force and effect.

 

14. Governing Law. This Trading Plan shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

15. Entire Agreement. This Trading Plan, including Exhibits, and the brokerage
account agreement referred to in paragraph 4(a) above, constitute the entire
agreement between the parties with respect to this Trading Plan and supercede
any prior agreements or understandings with regard to this Trading Plan.

 

16. Counterparts. This Trading Plan may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

NOTICE: THIS AGREEMENT CONTAINS A PREDISPUTE ARBITRATION CLAUSE IN PARAGRAPH 10.

IN WITNESS WHEREOF, the undersigned have signed this Trading Plan as of the date
first written above.

 

JOHN D. HELD    

/s/ John D. Held

    March 17, 2006 Name:   John D. Held     Date Title:   General Counsel,
Executive Vice President and Secretary     UBS FINANCIAL SERVICES INC.    

 

   

 

Name:   Doug Jones     Date Title:   Corporate Vice President    

 

   

 

Name:   Ed Lynn     Date Title:   Senior Vice President    